Judgment, Supreme Court, Bronx County (Irene Duffy, J.), rendered October 28, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to three concurrent terms of 5V2 to 11 years, unanimously affirmed.
Defendant’s challenges to police testimony concerning street-level narcotics operations and to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the testimony was necessary to educate the jury about relevant matters beyond the ken of an ordinary juror (see, People v Kelsey, 194 AD2d 248) and did not suggest that defendant was involved in large-scale drug activity, and that the challenged portions of the summation were based on the evidence and responsive to the defense summation, and did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Sullivan, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.